REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Yankovich et al. (US 2019/0251616A1) generally discloses the aspect of a computer-implemented method for providing one or more product designs using an intelligent design platform, the method comprising: receiving, by a design generation system of the intelligent design platform, a product indicator that indicates a product that is to be designed; transmitting, by the design generation system, a request to a contextual requirements system of the intelligent design platform, the request comprising the product identifier and requesting one or more contextual requirements; determining, by the contextual requirements system, one or more context models based on the product identifier, each context model in the set of context models being generated based on one or more scenes represented in a digital video, providing, by the contextual requirements system, a set of contextual requirements to the design generation system based on one or more context models in the set of context models; and inputting, by the design generation system, a set of aggregate requirements to a generative design tool that generates the one or more product designs based on the set of aggregate requirements, the set of aggregate requirements comprising at least one contextual requirement from the set of contextual requirements, and in view of Seo et al. (US 2018/0146257A1) further teaches the aspect of determining, by the contextual requirements system, a set of context models based on the product identifier; each context model in the set of context models being generated based on one or more scenes represented in a digital video, each scene depicting a contextual use of the product.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	receiving a superset of tagged images comprising images responsive to the product indicator; defining a set of tagged images comprising tagged images from the superset of tagged images, the set of tagged images being defined based on a distribution of context represented in tags of the tagged images, wherein the distribution is one of even and uneven.
The claim limitations are quite unique in the sense that the system receives a superset of tagged image with respect to a product, and then define a set of tagged image from the super set image based on a even or uneven distribution of context represented in the tags of the images. This limitation in combination with other limitations are not specifically taught by the prior arts. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Bogolea Pub. No.: 2018005035A1: Alternatively, in the implementation described below in which the system aggregates a set of template images—from the template image database—predicted to best represent objects in an image, the system can: scan a first template image—in the set of template images—across the width and height of the first region of the image; calculate a best position, a best orientation, and a similarity score for the first template image across the first region of the image.
ii. Zia et al., Pub. No: 2019/0187599A1: In the example of FIG. 6, all of the recommended products are coffee tables. This may be the case, as a result of the end-user explicitly indicating that he is looking only for a coffee table. Alternatively, the computer vision and object recognition analysis that is performed on the various images received from the end-user's mobile computing device may have determined that the room contained objects of a type (e.g., sofa, rug, hanging lamp, wall art, television stand, etc.) that typically are presented with a coffee table, when no object was recognized as a coffee table. In any case, the room design application provides further menu options providing the room designer with selecting additional and different products from the online marketplace, for positioning in AR space, for viewing by the end-user. As shown in FIG. 6, the button with label, “Categories”, provides the room designer with the ability to select a category of products from the online marketplace. 
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179